Filed:   February 17, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 98-6904
                            (CA-97-82-AM)



Lawrence Turner,

                                               Plaintiff - Appellant,

           versus


George M. Hinkle, Warden, et al,
                                              Defendants - Appellees.



                              O R D E R



    The court amends its opinion filed February 5, 1999, as

follows:
    On the cover sheet, section 3, line 2 -- the judge’s name is

corrected to read "Theresa Carroll Buchanan, Magistrate Judge."

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6904



LAWRENCE TURNER,

                                              Plaintiff - Appellant,

          versus


GEORGE M. HINKLE, Warden; CAROLYN M. PARKER,
Operations Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Theresa Carroll Buchanan, Magis-
trate Judge. (CA-97-82-AM)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Turner, Appellant Pro Se. Martha Murphey Parrish, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Turner appeals the magistrate judge’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny Turner’s motion to con-

solidate this appeal with appeal number 98-6993, and affirm on the

reasoning of the court.     See Turner v. Hinkle, No. CA-97-82-AM

(E.D. Va. June 9, 1998).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 8, 1998, the district court’s records show that it was entered
on the docket sheet on June 9, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3